Citation Nr: 9923833	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  96-11 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the veteran's request 
to reopen his previously denied claim.  The veteran, who had 
honorable active military service from June 1967 to July 
1968, appealed that decision to the BVA.  In April 1999, this 
case was remanded for additional development and has been 
returned to the Board for appellate review.  


FINDINGS OF FACT

1.  An unappealed rating decision dated in November 1993 
denied the veteran's request to reopen his previously denied 
claim of entitlement to service connection for a nervous 
condition, to include post-traumatic stress disorder (PTSD).

2.  Evidence submitted since the November 1993 decision was 
not previously submitted to agency decisionmakers, bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered to fairly decide 
the merits of the claim. 


CONCLUSIONS OF LAW

1.  The November 1993 rating decision which denied the 
veteran's request to reopen his previously denied claim of 
entitlement to service connection for a nervous condition, to 
include post-traumatic stress disorder (PTSD), is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.1103 (1998).

2.  The evidence received since the November 1993 decision is 
new and material, and the veteran's claim for service 
connection for an acquired psychiatric disorder is reopened.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for nerves was denied by the RO in January 
1980 on the grounds that there was no evidence of a current 
nervous disorder.  In November 1993, the RO denied the 
veteran's attempt to reopen a claim for a nervous condition 
to include PTSD.  The veteran had submitted a statement from 
his private physician who indicated that he had been treating 
the veteran for several years for PTSD and severe anxiety.  
The RO determined that the private physician had not supplied 
a basis for the diagnosis.  The veteran was notified of the 
RO's decision in December 1993 but did not file a timely 
appeal and the RO's decision became final.  See 38 U.S.C.A. 
§ 7105(b)(1)(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1998); Person v. Brown 5 Vet. App. 449, 450 (1993).

A final decision under the provisions of 38 U.S.C.A. 
§ 7105(c) cannot be reopened and reconsidered by the VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  When it is determined 
that new and material evidence has been submitted, the VA 
must reopen a previously denied claim.  See Spencer v. Brown, 
4 Vet. App. 283, 286-87 (1993); see also 38 U.S.C.A. 
§ 7104(b).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
see generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence to be reviewed is that which has been submitted 
since the last decision that disallowed the claim on any 
basis.  The veteran submitted a statement from Talmadge V. 
Hays, M.D., dated in August 1995.  Dr. Hays stated that he 
has been treating the veteran since July 1970 when the 
veteran was diagnosed with severe emotional distress which 
the veteran reported was due to receiving a gunshot wound in 
service.  Dr. Hays stated that the veteran had severe anxiety 
neurosis and that "there is a linear relationship between 
his anxiety neurosis and his military experience."  This 
letter bears directly and substantially upon the specific 
matter under consideration, since it provides a competent 
nexus opinion between a current disorder and service.  
Furthermore, it was not previously submitted to agency 
decisionmakers, it is neither cumulative nor redundant, and 
in connection with evidence previously assembled, it is so 
significant that it must be considered to fairly decide the 
merits of the claim.  Accordingly, the Board finds that new 
and material evidence has been submitted to reopen the 
previously denied claim for service connection for a nervous 
condition, to include post-traumatic stress disorder (PTSD), 
and the veteran's claim for service connection for an 
acquired psychiatric disorder is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened, and to this extent, the appeal is 
granted.



REMAND

New and material evidence having been submitted to reopen the 
claim for service connection for an acquired psychiatric 
disorder, the claim is reopened and REMANDED for de novo 
review.  In view of Dr. Hays' August 1995 opinion that the 
veteran's psychiatric disorder is related to service, the 
Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Murphy v. Derwinski 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to that claim.  
Accordingly, VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.103 (1998).

The Board believes that a psychiatric examination, together 
with a competent medical opinion addressing the etiology of 
any psychiatric disorder diagnosed, would be helpful to the 
Board in deciding this matter.  The Board is not unmindful of 
the fact that the veteran has been scheduled for VA 
examinations and personal hearings on numerous prior 
occasions, and has repeatedly contacted VA in order to 
reschedule or to cancel his appointments.  In view of the 
fact that the veteran's claim is well grounded, the Board is 
left with no other choice but to make a final attempt to 
examine the veteran.  The veteran is hereby notified that, 
although VA has a duty to assist the veteran, this duty is 
not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Furthermore, under 38 C.F.R. § 3.326(a) (1998), 
individuals are required to report for any scheduled 
examination.  If the veteran does not attend the scheduled 
examination, analysis of the veteran's claim will be based on 
the evidence currently associated with the claims file, in 
accordance with 38 C.F.R. § 3.655(b).  

Accordingly, the claim is reopened and REMANDED for de novo 
review, including the following actions:

1.  The RO should make another attempt to 
obtain the necessary release for the 
psychiatric treatment records of Dr. 
Talmadge Hays, who has been treating the 
veteran since 1970.  After obtaining the 
release, the RO should obtain these 
records.

2.  The veteran should be afforded a 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disorder that may be present.  The 
examiner is requested to review all the 
medical evidence in the claims folder, 
with specific emphasis on the service 
medical records, and to offer an opinion 
on whether it is as likely as not that 
any current psychiatric disorder is 
related to service.  If the veteran is 
diagnosed with PTSD, and the examiner is 
of the opinion that such PTSD is related 
to service, the examiner is further 
requested to specify the in-service 
stressor(s) that caused PTSD.  Since it 
is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (1998), copies of all 
pertinent medical records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  Following completion of the above 
action, the claim of entitlement to 
service connection for an acquired 
psychiatric disorder should be 
readjudicated on the merits.  If the 
benefit sought is not granted, the 
appellant and his representative should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
information and to accord the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant 

is free to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the appellant until he is notified.




		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

